The opinion of the court was delivered January 29th 1883.
Per Curiam.
— We discover no error in this decree. The appellant had removed from the state taking the property of the minor children with him. He had not paid any interest to them *156for more than a year and a half. His claim to possession of the property, under the facts, could not be maintained against the lawful demand of the guardian of the children. It is the duty of. the Orphans’ Court to watch over their property and to protect their lights therein. It was therefore within a just exercise of its powers to make an order that the property be paid over to the guardian on due security being given, and if that should not be entered, then to pay the money into the dej>ository of the court subject to its further order.
Decree affirmed and appeal dismissed at the costs of the appellant.